Per Curiam:
The respondent is charged by the Association of the Bar of the City of New York with unprofessional conduct in five different specifications. The case was practically undefended. The petitioner offered competent evidence in support of each specification and the respondent made no denial and called no witnesses. In fact he practically abandoned any attempt at defense, although offered every opportunity by the official referee, to whom the matter was referred by this court. In each of the five instances specified in the petition the respondent stands convicted of having obtained money from clients upon false representations, and of having refused to return it. He is evidently an unfit person to be an attorney at law and is accordingly disbarred. Present — Ingraham, P. J., Clarke, Scott and Dowling, JJ. Respondent disbarred. Order to be settled on notice.